DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, species Figure 5B, species ¶ 28, and species A in the reply filed on 12/28/21 is acknowledged.
Applicant has withdrawn claim 16 and canceled claims 17-20. 
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant has elected Species Y (Fig. 5B) and stated that claims 12-15 are generic to all species X (Fig. 5A), Y (Fig. 5B), and Z (¶¶ 62-63). However, claims 12-15 are drawn towards species Z. The subject matter of claims 12-15 is explicitly described only in the paragraphs 62-63 cited in the restriction, e.g., “rather than removing the fuel element 100 from the first reactor 200 and providing the fuel element at the second reactor,” ¶ 62. This is distinguished from the elected invention Fig. 5B where the fuel is moved from the first reactor and placed into the second reactor. 
Claims 1-11 are examined herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional anode having a second surface area greater than the first surface area of the anode and the additionally cathode having a fourth surface area greater than the third surface area of the cathode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  	As best understood by the Examiner, the (original) cathode 104 and anode 108 of the first reactor are shown in Figure 2A. The additional cathode 304 and additional anode 308 are shown in the second reactor of Figure 3A. It does not appear that the respective anodes/cathodes have different surface areas. Instead, they appear to be identical. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitto (US 2017/0301422).
Note for interpretation: Examiner notes that the “first reactor” is a nuclear reactor (“generating electricity at a first reactor with a nuclear fuel element”). The natural assumption is that the “second reactor” is also a nuclear reactor, but this is incorrect, as proven by claim 6. Therefore, the term “reactor” in the limitation “second reactor” is interpreted much more broadly, e.g., as a chemical reactor or an engine of sorts. 
Regarding claim 1, Kitto teaches (e.g., claim 1) a method of generating electricity, the method comprising:  	generating electricity (occurs during the “first fuel cycle”) at a first reactor (“first reactor core”) with a nuclear fuel element (“first fuel assembly”);  	removing the nuclear fuel element from the first reactor (“loading the second reactor core with the first fuel assembly”);  	providing the nuclear fuel element at a second reactor (“loading the second reactor core with the first fuel assembly”); and  	generating electricity at the second reactor with the nuclear fuel element (occurs during the “second fuel cycle”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, 5, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitto in view of Monroe (US 4,040,903).
Regarding claim 2, Kitto anticipates all the element of the parent claim and additionally teaches wherein the nuclear fuel element comprises a nuclear fuel (“first batch of fuel,” claim 1) but does not explicitly describe the claimed cathode and anode along with the nuclear fuel. 
Monroe does. Monroe is also in the art area of nuclear reactors and teaches (Fig. 3) a nuclear fuel element comprising  	an anode (11);  	a cathode (12);  	a plasma (13; “the ion plasma in the interelectrode gap 13,” col. 4, l. 20) having a first side facing the cathode (radially inward side from the viewpoint of Figure 3) and a second side (radially outward side from the viewpoint of Figure 3) facing the anode; and  	a nuclear fuel (17).
A purpose for this teaching is, as described by Monroe col. 1, ll. 26-28, “to provide a new, improved and practical construction for a thermionic diode which employs fissionable fuel as its primary source of energy.” As Monroe explains, both nuclear fission and thermionic diodes were well-known (col. 1, ll. 29-41 and col. 1, ll. 10-15, respectively) as well as the use of the two together (col. 1, ll. 16-24). 
The combination of the thermionic element of Monroe with the fuel shuffling of Kitto would have produced the method of moving a thermionic diode from one fission reactor to a second, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Kitto, a person of ordinary skill would have predicted that combining Monroe’s fission-powered diode with Kitto's fission reactors would have produced Applicant's claimed invention of a moving a conventional fission-powered thermionic diode from a first reactor to a second reactor. The skilled person’s motivation for the combination would have been the expectation of, as described by Monroe col. 1, ll. 26-28, “to provide a new, improved and practical construction for a thermionic diode which employs fissionable fuel as its primary source of energy.” As Monroe explains, both nuclear fission and thermionic diodes were well-known (col. 1, ll. 29-41 and col. 1, ll. 10-15, respectively) as well as the use of the two together (col. 1, ll. 16-24). 
Regarding claim 3, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, Kitto teaches wherein the nuclear fuel comprises:  	a neutron-producing material (e.g., “uranium-oxide,” claim 6; “uranium,” ¶ 145);  	a neutron-moderating material (e.g., “zirconium,” ¶ 145); and  	a neutron-consuming material (“uranium-oxide,” claim 6; “uranium,” ¶ 145) (as is known in the art, the uranium compounds in the fuel both produce and consume neutrons during the fission process).
Regarding claim 4, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, Kitto teaches:  	producing a first amount of heat at the first reactor (occurs during the “first fuel cycle”); and producing a second amount of heat at the second reactor (occurs during the “second fuel cycle”). Examiner notes that the claimed first and second amounts of heat are not required to be the total amount of heat produced by the reactors—they can be any arbitrary subset of such a total heat. 
Regarding claim 5, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, Kitto teaches: wherein the first amount of heat is greater than the second amount of heat (as noted in response to claim 4, the claimed “amount[s] of heat” are arbitrary, and thus any “amount of heat” in the first reactor of Kitto may be greater than any second “amount of heat” in the second reactor of Kitto). 
Regarding claim 7, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, Kitto teaches providing an additional anode and an additional cathode at the second reactor because Kitto explains that the multiple nuclear reactors are “similarly configured,” ¶ 74 to allow “for the potential to cross-load fuel assemblies,” ¶ 74. According to the combination made in claim 2, this would mean that the second reactor of Kitto as modified by Monroe was substantially similar to the first reactor of Kitto as modified by Monroe. 
Regarding claim 9, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, this combination teaches ionizing the plasma with a charged particle (Monroe, col. 6, ll. 15-25). Specifically, with the changes made by Monroe detailed in claim 2, the limitations of this claim are already fulfilled. 

Regarding claim 10, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, this combination teaches creating a temperature gradient between the first side of the plasma and the second side of the plasma: as understood by the ordinary skilled artisan, the changes made by Monroe in claim 2 would necessarily create a temperature gradient across the ion plasma in the interelectrode gap 13. This is at least in part because the heat created by the nuclear fuel 17 necessarily dissipates as it extends radially outward across the gap 13. 
Regarding claim 11, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Additionally, this combination teaches wherein a temperature at the first side is greater than a temperature at the second side: as understood by the ordinary skilled artisan, the changes made by Monroe in claim 2 would necessarily create a higher temperature radially interior adjacent nuclear fuel 17 versus radially exterior, farther away from nuclear fuel 17. This is at least in part because the heat created by the nuclear fuel 17 necessarily dissipates as it extends radially outward across the gap 13.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Kitto and Monroe, further in view of Dederer (US 2016/0019991).
Regarding claim 6, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. Kitto additionally teaches fissioning the nuclear fuel at the first reactor (occurs during the “first fuel cycle” of claim 1). 
 This combination does not explicitly teach wherein generating electricity at the second reactor does not include fissioning the nuclear fuel.
Dederer does teach this. Dederer is in the same art area of nuclear reactors (abstract) and teaches (claim 1) generating electricity (“converting a differential in heat…into electrical or mechanical power”) at a second reactor (“heat engine”)  which does not include fissioning the nuclear fuel, said nuclear fuel having been transferred from a first reactor (“spent nuclear fuel”). A purpose for this teaching is, as described by Dederer (¶ 9), to make use of the leftover heat emanating from spent nuclear fuel removed from nuclear reactors by converting it into useful electricity. 
The combination of the heat engine of Dederer with the method of above-combined Kitto-Monroe would have produced a reactor that produced electricity from spent fuel from a previous reactor, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Kitto-Monroe, a person of ordinary skill would have predicted that combining Dederer’s heat engine with Kitto-Monroe's method would have produced Applicant's claimed invention of a method for producing electricity from spent fuel. The skilled person’s motivation for the combination would have been the expectation of, as described by Dederer (¶ 9), to make use of the leftover heat emanating from spent nuclear fuel removed from nuclear reactors by converting it into useful electricity. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Kitto and Monroe, further in view of Terman (US 1,978,918).
Regarding claim 8, the above-described combination of Kitto in view of Monroe teaches all the element of the parent claim. As described above in response to claim 2, Kitto teaches multiple reactor modules (e.g., multiple reactors 620, Fig. 6) and Monroe teaches a nuclear reactor-powered thermionic device that includes a cathode and an anode. 
This combination does not explicitly state that a second reactor may have a larger anode and a larger cathode. 
Terman does teach this. Terman is in the same art area of (abstract) and teaches (Fig. 4) a thermionic device that has an anode (interior 41) and an additional anode (exterior 41) plus a cathode (interior 43) and additional cathode (exterior 43), wherein: 	the anode having a first surface area, and the additional anode having a second surface area greater than the first surface area (exterior anode 41 has a larger surface area than interior anode 41), the cathode having a third surface area, and the additional cathode having a fourth surface area greater than the third surface area (the exterior cathode has a larger surface area than the interior cathode). 
A purpose for this teaching is, as described by Terman (page 2, ll. 101-109), because having multiple sets of anodes and cathodes allows all the elements to be “connected in parallel” and thus all operated at once, or to have the alternative option where “the elements [can be] operated in cascade or cascade-parallel.” Additionally, this design allows a “very large surface of the anodes and cathodes” such that “the electrons are rapidly drawn away [from the cathodes], the anode circuit resistance of the tube as a whole is very low” (page 2, ll. 86-90), which is desirable. 
The combination of the multiple sets of concentric anodes and cathodes of Terman with the two reactors of Kitto-Monroe would have produced two nuclear reactors, each having a thermionic diode with concentric cathodes and anodes, i.e., Applicant's claimed invention.  
Specifically, because each one of Terman’s thermionic diodes has a smaller interior and larger exterior anode/cathode, then duplicating this thermionic diode to have one in each reactor (as taught by Kitto-Monroe) would result in a first reactor of Kitto-Monroe having a smaller anode and a larger anode as well as a smaller cathode and a larger cathode. Therefore, when comparing a first reactor of Kitto-Monroe with a second reactor of Kitto-Monroe, the exterior anode of reactor 2 has a larger surface area than the interior anode of reactor 1, and the exterior cathode of reactor 2 has a larger surface area than the interior cathode of reactor 1. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Kitto-Monroe, a person of ordinary skill would have predicted that combining Terman’s concentric cathodes and anodes with Kitto-Monroe's 2 reactors would have produced Applicant's claimed invention of two nuclear reactors, each having a thermionic diode with concentric cathodes and anodes. The skilled person’s motivation for the combination would have been the expectation of, as described by Terman (page 2, ll. 101-109), because having multiple sets of anodes and cathodes allows all the elements to be “connected in parallel” and thus all operated at once, or to have the alternative option where “the elements [can be] operated in cascade or cascade-parallel.” Additionally, this design allows a “very large surface of the anodes and cathodes” such that “the electrons are rapidly drawn away [from the cathodes], the anode circuit resistance of the tube as a whole is very low” (page 2, ll. 86-90), which is desirable. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646